                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:19-CV-00144-GCM
    UNITED STATES OF AMERICA,                             )
                                                          )
                    Plaintiffs,                           )
                                                          )
      v.                                                  )            ORDER
                                                          )
    MILELE BYNUM,                                         )
                                                          )
                    Defendants.                           )
                                                          )

           THIS MATTER COMES before this Court on the Government’s Motion to Transfer

Venue. (Doc. No. 10). The Government made this Motion in response to Defendant Milele

Bynum’s (“Defendant”) Answer in this matter. Defendant’s pro se Answer stated that Defendant

resides in Durham County, North Carolina instead of Mecklenburg County, North Carolina as

alleged in the Complaint. The Government construed this as a motion to transfer venue. 1 Based on

the pro se Defendant’s Answer, the Government now moves this Court to transfer this case to the

Middle District of North Carolina.

           “For the convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought. . ..” 28

U.S.C. §1404(a). A civil action may be brought in the judicial district in which the defendant

resides. 28 U.S.C. §1391(a).




1
  Defendant did not file a motion to transfer venue. However, pro se filings are to be construed liberally. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007). The Government read Defendant’s Answer as a motion to transfer
venue. The Government then filed such a Motion noting its consent to the transfer. The Court finds that reading of
the Answer reasonable and proceeds accordingly.


                                                         1
       Based on the pro se Defendant’s Answer, the Government could have brought this case in

the Middle District of North Carolina. In reviewing the record, the Government intended to bring

this case in the District in which the Defendant lives. That District is the Middle District of North

Carolina. As such, the Court finds that convenience to the Parties and witnesses would be best

served by transferring this case to the Middle District of North Carolina. 28 U.S.C. §1404(a).

       IT IS THEREFORE ORDERED, this case is transferred to the Middle District of North

Carolina for further proceedings. The Clerk is directed to TRANSFER all filings and documents

associated with this matter and thereafter, CLOSE this case.

       SO ORDERED.



                                       Signed: August 13, 2019




                                                  2
